DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Amendment
Claims 1, 2, 3, 7, and 9-16 have been amended.  Claims 4-6, 8,  and 17-21 have been canceled.  Claims 1-3, 7, 9-16, and 22-24 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 7 of Remarks:

Rejections - 35 U.S.C. § 101
Claims 1-3, 7, 9-16 and 22-24 stand rejected under 35 U.S.C. §101 as directed to non- statutory subject matter, an abstract idea. Applicants respectfully traverse the rejection.

The 2019 Revised Patent Subject Matter Eligibility Guidance takes into consideration more recent case law and a consequent revised interpretation of 35 U.S.C. § 101. Applicant respectfully submits that claims 1-3, 7, 9-16 and 22-24 recite eligible subject matter pursuant to current case law as applied by the 2019 Revised Patent Subject Matter Eligibility Guidance.

The 2019 Revised Patent Subject Matter Eligibility Guidance divide the 35 U.S.C. § 101 subject matter eligibility analysis into three successively applied sections. If the claims are eligible in any section, then the claims are eligible under 35 U.S.C. § 101.

Step 2A-Prong One - Abstract Idea Exception Groupings to Determine Claim Direction

Step 2A-Prong One of the 20/9 Revised Patent Subject Matter Eligibility Guidance states:

Claims that do not recite matter that falls within the following three enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except in the rare circumstance in which a USPTO employee believes a claim should nonetheless be treated as reciting an abstract idea.

The abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):

a) Mathematical concepts — mathematical relationships, mathematical formulas or equations, mathematical calculations; 

b) Certain methods of organizing human activity: 

a. Fundamental economic principles or practices (including hedging, insurance, mitigating risk);

b. Commercial or legal interactions including: 
i. agreements in the form of contracts; 

ii. legal obligations; 

iii. advertising, 

iv. marketing or sales activities or behaviors; 

v. business relations); and 
c. Managing personal behavior or relationships or interactions between people including: 

i. social activities, 

ii. teaching, and 

iii.. following rules or instructions. 

c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is directed to “A data system for correlating website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity.” Claim 1 sets forth the specific details of how this is uniquely accomplished:

a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location; 

a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;

a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual and conduct a search based on a desired product and a desired location;

a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry by an individual, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and

responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

The Examiner states, “Applicant's claims recite abstract elements that include commercial interactions such as sales activities and therefore fall under certain methods of organizing human activity.”

Assuming that the Examiner is correct, Applicant respectfully submits that also applies the claims to Section I-Prong Two and Section II to further demonstrate the eligibility of the claims.

Step 2A-Prong Two - Directed to a Practical Application if Section I-Prong One applies?

Section 2A-Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance states:

The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible)

These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to” a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis.

If a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped in Section I, above), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception.

A claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

(a) identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and

(b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

The Present Application describes problems with conventional technology. Conventionally, search engines are designed to imply “that a comprehensive search has been conducted and these displayed websites represent the best fit to your inquiry. However, that is not entirely true.” Present Application US Pub. No. 20080300987, ¶0006. The technical algorithm used to select one side over another is a closely guarded. This allows search engines to monetize their platforms “at significant cost to a merchant.” Id. Because of the technical architecture including algorithms of conventional search engines, many small enterprises who cannot afford to pay the search engines have little to no exposure to the Internet and e-commerce unless they pay to engage with the search engines. Additionally, the “ability to tie the sale of a product directly to the presence and use of a website represents a long felt need addressed by the present invention.” Id., 40014.

Claim 1 recites an apparatus specific type of network organization and user tracking and data correlation for a “search engine bypass system for bypassing search engines and providing access to merchant sites.” Furthermore, claim 1 addresses the technical challenge of tracking user, product, and merchant associations across an electronic network. Specifically, claim 1 addresses inter alia “associating a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity.”

The search engine bypass system is respectfully not in the written description.  Using a computer system to track user, product and merchant as claimed would be abstract.

Claim 1 is conceptually similar to claim 1 of US Patent No. 9,432,452, which is the subject of the recent Federal Circuit case Cooperative Entertainment, Inc. v. Kollective Technology, Inc. 2021-2167 (Fed. Cir. September 28, 2022). The Federal Circuit found claim 1 of the “452 patent to be subject matter eligible. Although claim 1 of the ‘452 patent is less detailed that claim 1 of the Present Application, claim 1 of the ‘452 patent discusses a particular network having multiple nodes for peer-to-peer communication to allow “by-passing any established or static content delivery network.” US Patent No. 9,432,452, col. 5, lines 41-42. The ‘452 patent’s network provides business financial benefits of “reduced cost of delivery for the content.” /d., col. 4, lines 49-50.

Similarly, Claim 1 differs from conventional search engine technology by allowing merchants to engage with the apparatus to improve website accessibility and user, product, and merchant associations. To accomplish this, claim 1 sets forth a specific technical architecture and electronic tracking system that enables “bypassing search engines, providing access to merchant sites, and associating a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity.” Claim 1. Specially, claim 1 sets forth the following platform and interactivity between databases and a merchant portal and specific usage of an electronic token for “associating a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity.” Claim 1.

a search engine bypass system for bypassing search engines, providing access to merchant sites, and associating a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity, the system comprising 

a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;

a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;

a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and conduct a search based on a desired product and a desired location;

a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and

responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

Providing access to merchant sites, associating a user with a product, a merchant utilizing an electronic token to track correlation between a website and a transaction at  a physical location is using computer technology for abstract purposes.  The bypassing search engine is not taught in the disclosure, and it is indefinite as to what it encompasses and its purpose.  

Completely contrary to Electric Power Group, IV, and other cases, the claims set forth “how” the desired result of masking data in a user interface display is achieved. Specifically, representative claim | of the Present Application is presented below to demonstrate the detail of “how” and, thus, non-high level generality of the limitations:

a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments

matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter

the merchant portal associates

o a token with each of the plurality of resultant business establishments and 

o with a financial transaction identity of the individual 

o for a predetermined period of time and 

wherein the merchant portal is further configured to 

o examine both 
the merchant financial transactional data for each of the resultant business establishments and 

the financial transactional identity of the individual 

for the predetermined period of time for the token, and

responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual,

determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and

responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

The apparatus of claim 1 is clearly not a generic computer system performing generic functions but rather improves computer technology by specifically organizing and incorporating technical elements and specific functions by, for example, providing a “a search engine bypass system for bypassing search engines, providing access to merchant sites, and associating a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity.” 

Respectfully, there is no teaching of a search engine bypass system.  Fig. 1 appears to be a computer system for performing a judicial exception.  

Also, from Applicant’s disclosure:
“…Furthermore, as will be apparent to one of ordinary skill in the relevant art, the modules, managers, functions, systems, engines, layers, features, attributes, methodologies and other aspects of the invention can be implemented as software, hardware, firmware, or any combination of the three. Of course, wherever a component of the present invention is implemented as software, the component can be implemented as a script, as a standalone program, as part of a larger program, as a plurality of separate scripts and/or programs, as a statically or dynamically linked library, as a kernel loadable module, as a device driver and/or in every and any other way known now or in the future to those of skill in the art of computer programming. Additionally, the present invention is in no way limited to implementation in any specific programming language, or for any specific operating system or environment.” [0051]

Therefore the above does not indicate a specific implementation is important as it can be done in different ways, with hardware, software, firmware, or some type of combination.

Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1, independent claim 16 mutatis mutandis, and claims directly or indirectly dependent thereon.

Based on the above, the rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 9-16, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 7, 9-16, and 22-24 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 and method Claim 16 as the claims that represents the claimed invention for analyses.  
Claim 1 recites the limitations of:
An apparatus comprising:
a search engine bypass system for bypassing search engines, providing access to merchant sites, and associating a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity, the system comprising:
 data system for correlating a website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity, the system comprising:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location; 
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry of an individual from a user computing device and conduct a search based on a desired product and a desired location; 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computing device, the merchant database returns to the computer for display on display devices of a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that both the merchant financial transaction data and the financial identity are associated with the token indicting the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

Claim 16 recites the limitations of:
A method comprising:
performing operations to at least bypass search engines, provide access to merchant sites, and associate a user with an identified product and a merchant utilizing an electronic token to track correlation between a website inquiry and a transaction at a physical location utilizing a network architecture that combines databases and computer interconnectivity, wherein performing the operations comprise:
storing on a storage medium a business establishment profile for each of a plurality of business establishments wherein each business establishment profile includes a business establishment physical location and product information for goods offered at each business establishment;
maintaining a financial database wherein said financial database includes merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
conducting on a computing device by an individual, an inquiry for goods in a desired geographic location;
returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for goods within a predetermined geographical distance from the desired geographical location;
generating a token and thereafter associating the token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual, for a predetermined period of time;
comparing merchant financial transaction data for each of the plurality of resultant business establishments with the financial transactional identity associated with the individual for the predetermined period of time to determine whether both the merchant financial transaction data and the financial transaction identity are associated with the token; and
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claims recite elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (sales analysis such as comparing merchant financial transaction data with transactional identity associated with the individual) and commercial interaction (e.g. conducting an inquiry for goods, token, sales activity of associate a user with an identified product and a merchant utilizing the token to track correlation between a website inquiry and a transaction at a physical location).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The storage media, computer, and merchant portal in Claim 1 and the storage medium and computing device in Claim 16 are just applying generic computer components to the recited abstract limitations.  Therefore Claims 1 and 16 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite:  a storage media, computer, network architecture, databases, display devices, and merchant portal (Claim 1); a storage medium, computer, and display device (Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The bypass search engine is not taught but appears to be just software.  Applicant’s specification teaches computer and merchant portal as being computing devices (para. [0022]).  Also “numerous changes in the combination and arrangement of parts can be resorted to by those skilled in the art without departing from the spirit and scope of the invention” (see paras. [0021], [0023], and [0051]).  MPEP 2106.05(f) and 2106.05(h) show that applying a computer to abstract elements or generally linking a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. The “search engine bypass system” is not taught but could be just software.  It’s also never used (e.g. “for bypassing search engines” in Claim 1) in the claims.  The merchant portal is related to a business process, where such interfaces have been found to be improving a business process and not a technology (see October 2019 Update, Subject Matter Eligibility, pg. 13, where a trading display was found to be non-statutory), and can be accessed by a consumer via the Internet (para. [0013]).  Also, there is no teaching of “predetermined geographical distance” in the disclosure and para. [0013] recites “using typical search techniques” to constrain the area (distance?) of a search.  It is also recited at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application in because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 3, 7, 9-15, and 22-24 further define the abstract idea that is present in their respective independent claims 1 and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 2, 3, and 13 further limit computer devices and are not enough.  Claims 7, 9, 10-12, 14,15, and 22-24 further limit abstract ideas and are themselves abstract.  Therefore, the claims 2, 3, 7, 9-15, and 22-24 are directed to an abstract idea.  Thus, the claims 1-3, 7, 9-16, and 22-24 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9-16, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has “a search engine bypass system for bypassing search engines” where no teaching of a search engine bypass system can be found in the written description of the disclosure.  
Fig. 1, ref. 130, 120, 125, and 170 teach website and computer, where the computer could communicate directly with the merchant portal 110.  However, this is part of Figure 1 which is a system for website monetization and no teaching of a bypass system.  
From paragraph [0022]…
“Figure 1 shows a high level system diagram of one embodiment for website monetization according to the present invention. A merchant portal 110 is communicatively coupled to a computer 120 and/or one or more websites 125 via a wide area network 170. As one skilled the art will appreciate, the computer can be a personal computer, a personal data assistant, cellular telephone or any other device capable of interfacing with a wide area network 170 such as the Internet. The user 130 can also access the merchant portal 110 via a website 125 using the computer 120. While not shown one skilled in the relevant art will recognize that a website 125 hosting the merchant portal ( or a link thereto) can be accessed by the user via the wide area network 170 using a computer 120. Similarly, the merchant portal, while described herein as a server coupled to the network 170, can be a module or engine existing on a single server or distributed over a plurality of servers according to known distributed computing technologies.” [0022]
For examination, the above is interpreted as a user (ref. 130) with access to a merchant portal via either a web site (ref. 125) or computer (ref. 120).
Claim 16 has a similar issue with “bypass search engines” where bypass search engines can be found.
Claims 2, 3, 7, 9, 10-15, and 22-24 are further rejected as they depend from their respective independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-16, and 22-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “a search engine bypass system for bypassing search engines” where it is indefinite as to what this is and encompasses, and what it does in the claim.  For examination purposes, this is interpreted as a user can access a merchant portal either via a website or by a computer (Fig. 1, ref. 120 or 125).  Claim 16 has a similar problem.
Claims 2, 3, 7, 9, 10-15, and 22-24 are further rejected as they depend from their respective independent claim.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112, 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejections
The prior art rejection is withdrawn in the Final Rejection dated April 21, 2016 based on the claim amendments.  An updated search was conducted but does not result in a prior art rejection at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693